          Case 2:17-cr-00073-APG-EJY Document 233 Filed 06/11/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                              Case No.: 2:17-cr-00073-APG-EJY

 4           Plaintiffs                                                 Order

 5 v.

 6 JUSTIN ANTHONY FISHER and JOSHUA
   RAY FISHER,
 7
         Defendants
 8

 9         The Ninth Circuit remanded to this court “for the limited purpose of determining the

10 extent of” Joshua Fisher’s appointed counsel, Michael Humphreys’, “involvement in Joshua’s

11 criminal case during Humphreys’ time as an Assistant United States Attorney.” ECF No. 220.

12 The Ninth Circuit also directed me “to advise Joshua on remand of the potential conflict of

13 interest posed by counsel Humphreys’ representation and confirm that Joshua wishes to waive

14 that conflict.” Id.

15         I THEREFORE ORDER that by June 25, 2021, the Government shall file a motion to

16 disqualify Humphreys if that is the outcome it seeks. Joshua Fisher may respond by July 9,

17 2021. The Government may reply by July 16, 2021.

18         DATED this 11th day of June, 2021.

19

20
                                                       ANDREW P. GORDON
21                                                     UNITED STATES DISTRICT JUDGE

22

23
